     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.173 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     L.J. McELROY,                                      Case No.: 3:20-cv-00755-GPC-RBM
       CDCR #P-71922,
12
                                         Plaintiff,       ORDER:
13
                          vs.                             1) DENYING MOTIONS TO
14
                                                          PROCEED IN FORMA PAUPERIS
15                                                        AND TO APPOINT COUNSEL AS
       JAIME JUAREZ, Assoc. Chief Deputy                  BARRED BY 28 U.S.C. § 1915(g)
16     Warden; POWELL, Acting Warden;                     [ECF Nos. 7, 11]
17     MATTHEW BLAISDELL, Donovan
       Physician Bravo Yard; DOES,                        2) DENYING MOTION FOR
18
                                      Defendants.         TEMPORARY RESTRAINING
19                                                        ORDER [ECF No. 9]
20
                                                          AND
21
                                                          3) DISMISSING CIVIL ACTION
22
                                                          WITHOUT PREJUDICE FOR
23                                                        FAILURE TO PAY FILING FEE
                                                          REQUIRED BY 28 U.S.C. § 1914(a)
24
25
26          Plaintiff L.J. McElroy, a prisoner currently incarcerated at North Kern State Prison
27    (“NKSP”) in Delano, California, and proceeding pro se, has filed a civil rights Complaint
28    pursuant to 42 U.S.C. § 1983. See “Compl.,” ECF No. 1.
                                                      1
                                                                             3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.174 Page 2 of 12



 1          Plaintiff claims a doctor, two wardens, and other unidentified Richard J. Donovan
 2    Correctional Facility (“RJD”) medical and custody employees named only as Does violated
 3    his constitutional rights in various ways while he was incarcerated there in February and
 4    March 2020. Id. at 1‒2, 3‒12, 13‒18, 19‒26. While far from clear, it appears Plaintiff seeks
 5    to hold Defendants liable for failing to administer “effective medical care” and for failing
 6    to provide assistive devices and rehabilitative opportunities for his various medical and
 7    physical disabilities including chronic pain, a fungal infection, “dermatological skin
 8    eruptions,” muscle spasms, incontinence, “abdominal aching,” a “wounded leg, foot &
 9    ankle that collapses involuntarily,” nightmares, claustrophobia, “allergy or esophageal
10    symptoms of intolerance,” imbalance, and vision and learning impairments. Id. at 3, 6, 8,
11    10, 12, 14‒18. Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a)
12    at the time of filing, see ECF Nos. 2, 5, but has since filed a Motion to Proceed In Forma
13    Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 7), followed by a Motion to
14    Appoint Counsel pursuant to 28 U.S.C. § 1915(e)(1) (ECF No. 11), and a Motion for a
15    Temporary Restraining Order. (See ECF No. 9, 13.)
16    I.    Motion to Proceed IFP
17          A.     Standard of Review
18          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
19    Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face
20    an additional hurdle.” Id.
21          In addition to requiring prisoners to “pay the full amount of a filing fee,” in “monthly
22    installments” or “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), the Prison
23    Litigation Reform Act (“PLRA”) amended section 1915 to preclude the privilege to
24    proceed IFP in cases where the prisoner:
25          has, on 3 or more prior occasions, while incarcerated or detained in any
            facility, brought an action or appeal in a court of the United States that was
26
            dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
27          upon which relief can be granted, unless the prisoner is under imminent
            danger of serious physical injury.
28
                                                     2
                                                                                 3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.175 Page 3 of 12



 1    28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
 2    provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005). “Pursuant to
 3    § 1915(g), a prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews
 4    v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the
 5    PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may entirely be barred
 6    from IFP status under the three strikes rule”). The objective of the PLRA is to further “the
 7    congressional goal of reducing frivolous prisoner litigation in federal court.” Tierney v.
 8    Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
 9          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
10    were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
11    Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
12    styles such dismissal as a denial of the prisoner’s application to file the action without
13    prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
14    When courts “review a dismissal to determine whether it counts as a strike, the style of the
15    dismissal or the procedural posture is immaterial. Instead, the central question is whether
16    the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
17    Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
18    F.3d 607, 615 (4th Cir. 2013)).
19          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
20    of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
21    danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051–
22    52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
23    that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing”).
24          B.     Discussion
25           As best the Court can decipher, neither Plaintiff’s Complaint nor his TRO contain
26    “plausible allegations” to suggest he “faced ‘imminent danger of serious physical injury’
27    at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). Instead,
28    his Complaint alleges that RJD Bravo Yard Physician Blaisdell, together with “numerous
                                                    3
                                                                                3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.176 Page 4 of 12



 1    … other employees,” none of whom were properly supervised by Wardens Powell or
 2    Juarez, systematically conspired to discontinue his “medical necessities,” delay “necessary
 3    prescriptions,” and deny him “therapeutic means of cleaning,” “new shoe strings,” “athletic
 4    ankle support high top insole tennis shoes,” a “walker/wheelchair,” and other “reasonable
 5    modifications” necessary to “improv[e] [his] footing, stance & stability.” See Compl. at 1‒
 6    12. Plaintiff also claims Defendants are “deliberately indifferent to [the] health &
 7    rehabilitation of the handicap[ped] population” at RJD as whole, and have conspired to
 8    “infringe the rights of the handicapped at the expense of each taxpayer[.]” Id. at 22.
 9    Plaintiff further admits, however, that he has since been transferred from RJD to NKSP,
10    “is no longer in [Defendants’] care,” id. at 6, and does not plausibly allege to have been
11    imminently targeted, subject to physical harm, or to have faced any ongoing danger at the
12    time he filed his Complaint from NKSP on April 20, 2020. See 28 U.S.C. § 1915(g);
13    Cervantes, 493 F.3d at 1055.
14          To qualify for § 1915(g)’s exception, the danger allegedly faced must be real,
15    proximate, and/or ongoing. See Cervantes, 493 F.3d at 1056; Ciarpaglini v. Saini, 352 F.3d
16    328, 330 (7th Cir. 2003) (“[T]he harm must be imminent or occurring at the time the
17    complaint is filed.”). Speculative and non-specific allegations of potential danger, the
18    possibility of retaliation, and incidents of past harm are insufficient. Cervantes, 493 F.3d
19    at 1057 n.11; see also Ellington v. Clark, No. 1:09-CV-02141-AWI, 2011 WL 3500970, at
20    *5 (E.D. Cal. Aug. 8, 2011) (finding prisoner’s pre-existing medical conditions and his
21    claimed denial of ambulatory devices did not “rise to the level of imminent danger”); report
22    and recommendation adopted, No. 1:09-CV-02141-AWI, 2011 WL 6780910 (E.D. Cal.
23    Dec. 27, 2011); Sierra v. Woodford, 2010 WL 1657493 at *3 (E.D. Cal. April 23, 2010)
24    (finding “long, narrative, rambling statements regarding a cycle of violence, and vague
25    references to motives to harm” insufficient to show prisoner faced an “ongoing danger” as
26    required by Cervantes); Womack v. Sullivan, 2014 WL 11774841, at *1 (E.D. Cal. 2014)
27    (finding EOP inmate’s allegations of post-traumatic stress and teeth-grinding due to
28    prison’s failure to provide him single-cell status insufficient to show “imminent danger of
                                                   4
                                                                              3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.177 Page 5 of 12



 1    serious physical injury” under § 1915(g)), report and recommendation adopted, 2014 WL
 2    11774842 (E.D. Cal. 2014), aff’d, 594 F. App’x 402 (9th Cir. 2015); Beeson v. Copsey,
 3    No. 1:10cv454-BLW, 2011 WL 4948218 (D. Idaho Oct. 17, 2011) (finding allegations of
 4    “prison violence, reprisal, gov–action, [and] loss of const. rights” were “vague, non-
 5    specific allegations [and] … insufficient to show imminent danger”); Pauline v. Mishner,
 6    Civil No. 09-182-JMS/KSC, 2009 WL 1505672 (D. Haw. May 28, 2009) (vague and
 7    conclusory allegations of possible future harm to himself or others are insufficient to trigger
 8    the “imminent danger of serious physical injury” exception to dismissal under § 1915(g)).
 9           And while Defendants typically carry the burden to show that a prisoner is not
10    entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in some instances, the district court
11    docket may be sufficient to show that a prior dismissal satisfies at least one on the criteria
12    under § 1915(g) and therefore counts as a strike.” Id. at 1120.1 That is the case here.
13           Thus, the Court takes judicial notice that Plaintiff, L.J. McElroy, also known as
14    Latwahn McElroy, Jabbari McElroy, and/or Jarbor McElroy, and identified as CDCR
15    Inmate #P-71922, has had at least five prior prisoner civil actions dismissed on the grounds
16    that they were frivolous, malicious, or failed to state a claim upon which relief may be
17    granted. They are:
18                  1)    McElroy v. Gebbmedin, et al., Civil Case No. 1:08-cv-00124-
             LJO-GSA (E.D. Cal. Sept. 2, 2008) (Order dismissing complaint for failure to
19
             state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1)
20           with leave to amend) (ECF No. 9); (E.D. Cal. Nov. 4, 2008) (Findings and
             Recommendations [“F&R’s”)] to Dismiss Civil Action for Failure to State a
21
             Claim) (ECF No. 10); (E.D. Cal. Dec. 11, 2008) (Order Adopting F&Rs and
22
23
      1
        A court may take judicial notice of its own records, see Molus v. Swan, Civil Case No. 3:05-cv-00452–
24    MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Services, 804
25    F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034
      (C.D. Cal. 2015), and “‘may take notice of proceedings in other courts, both within and without the federal
26    judicial system, if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
      F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir.
27    2002)); see also United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244,
      248 (9th Cir. 1992).
28
                                                          5
                                                                                          3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.178 Page 6 of 12



 1           Dismissing Civil Action with Prejudice for Failure to State a Claim) (ECF No.
             11)2 (strike one);
 2
                    2)      McElroy v. Schultz, et al., Civil Case No. 1:08-cv-00179-OWW-
 3           MJS (E.D. Cal. Feb. 25, 2010) (Order Dismissing First Amended Complaint
 4           for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(ii) and
             § 1915A(b)(1), (2) with leave to amend) (ECF No. 21); (E.D. Cal. March 31,
 5           2010) (F&Rs to Dismiss Civil Action for Failure to State a Claim) (ECF No.
 6           22); (E.D. Cal. April 30, 2010) (Order re F&Rs and dismissing civil action for
             failure to state a claim upon which relief can be granted) (ECF No. 24) (strike
 7           two);
 8                  3)     McElroy v. Cal. Dept. of Corr., et al., Civil Case No. 2:08-cv-
 9           00733-HWG (E.D. Cal. April 16, 2009) (Order dismissing complaint for
             failing to state a claim and with leave to amend pursuant to 28 U.S.C.
10           § 1915A(b)(1)) (ECF No. 10); (June 3, 2009) (Minute Order dismissing civil
11           action for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and
             §1915A(b)(1)) (ECF No. 11) (strike three);
12
                   4)     McElroy v. Institutional Head Ground, et al., Civil Case No.
13           1:13-cv-00483-MJS (E.D. Cal. Nov. 1, 2013) (Order dismissing civil action
14           for “failure to state any claim under § 1983” pursuant to 28 U.S.C.
             § 1915(e)(2)(B)(ii) and § 1915A(b)(1), (2)) (ECF No. 21) (strike four); and
15
                    5)    McElroy v. CDC, et al., Civil case No. 2:15-cv-02271-KJM-EFB
16           (E.D. Cal. Feb. 6, 2017) (Order dismissing complaint for failing to “state a
             cognizable claim for relief” pursuant to 28 U.S.C. § 1915A) (ECF No. 12);
17
             (E.D. Cal. April 3, 2017) (F&Rs to dismiss for failure to amend) (ECF No.
18           19); (June 21, 2017) (Order adopting F&Rs and dismissing civil action) (ECF
             No. 20) (strike five).3
19
20
21    2
        “[W]hen (1) a district court dismisses a complaint on the ground that it fails to state a claim, (2) the
22    court grants leave to amend, and (3) the plaintiff then fails to file an amended complaint, the dismissal
      counts as a strike under § 1915(g).” Harris v. Mangum, 863 F.3d 1131, 1143 (9th Cir. 2017).
23
      3
        Plaintiff has been previously barred from proceeding IFP pursuant to 28 U.S.C. § 1915(g) in this district
24    as well as in the Eastern District of California. See McElroy v. RN/DA Does & Supervisors, et al., Civil
25    Case No. 3:17-cv-01593-DMS-WVG (S.D. Cal. Oct. 31, 2017) (Order denying IFP as barred by 28 U.S.C.
      § 1915(g) and Dismissing Civil Action) (ECF No. 6); McElroy v. Asad, et al., Civil Case No. 2:15-cv-
26    00904-JAM-EFB (E.D. Cal. Sept. 24, 2015) (Order denying IFP pursuant to 28 U.S.C. § 1915(g)) (ECF
      No. 12); McElroy v. CDCR, et al., Civil Case No. 2:17-cv-00485-WBS-CKD (E.D. Cal. April 27, 2017)
27    (Order denying IFP as barred by 28 U.S.C. § 1915(g)). Plaintiff has had his IFP status revoked in the
      Northern District of California too. See McElroy v. Ikegbu, et al., Civil Case No. 5:15-cv-01599-EJD
28    (N.D. Cal. Feb. 22, 2016) (Order granting Defendants’ Motion to Revoke Plaintiff’s IFP Status pursuant
                                                          6
                                                                                          3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.179 Page 7 of 12



 1           Accordingly, because Plaintiff has, while incarcerated, accumulated more than three
 2    “strikes” pursuant to § 1915(g), and he fails to make a “plausible allegation” that he faced
 3    imminent danger of serious physical injury at the time he filed his Complaint, he is not
 4    entitled to the privilege of proceeding IFP in this civil action. See Cervantes, 493 F.3d at
 5    1055; Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C.
 6    § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
 7    prisoners with a history of abusing the legal system from continuing to abuse it while
 8    enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
 9    (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
10    II.    Motion to Appoint Counsel
11           In addition, Plaintiff has filed a Motion to Appoint Counsel pursuant to 28 U.S.C.
12    § 1915(e)(1) (ECF No. 11). However, a motion to appoint counsel pursuant to 28 U.S.C.
13    § 1915(e)(1) necessarily depends upon Plaintiff’s ability to proceed IFP. See 28 U.S.C.
14    § 1915(e)(1) (“The court may request an attorney to represent any person unable to afford
15    counsel.”). It requires that Plaintiff has been determined eligible to proceed pursuant to the
16    IFP statute due to indigence, is within “the sound discretion of the trial court[,] and is
17    granted only in exceptional circumstances.” Agyeman v. Corr. Corp. of Am., 390 F.3d
18    1101, 1103 (9th Cir. 2004). “When determining whether ‘exceptional circumstances’ exist,
19    a court must consider ‘the likelihood of success on the merits as well as the ability of the
20    [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues
21    involved.’” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (quoting Weygandt v.
22    Look, 718 F.2d 952, 954 (9th Cir. 1983)); see also Terrell v. Brewer, 935 F.2d 1015, 1017
23    (9th Cir. 1991)).
24    ///
25
26
27    to 28 U.S.C. § 1915(g)) (ECF No. 33); McElroy v. Muniz, et al., Civil case No. 5:15-cv-00042-EJB (N.D.
      Cal. May 26, 2016) (Order granting Defendants’ Motion to Revoke Plaintiff’s IFP status pursuant to 28
28    U.S.C. § 1915(g)) (ECF No. 118).
                                                        7
                                                                                      3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.180 Page 8 of 12



 1           Here, Plaintiff’s Complaint does not indicate any likelihood of success on the merits,
 2    he does not appear incapable of articulating the factual bases for his purported claims,
 3    Palmer, 560 F.3d at 970, and he is no longer authorized to proceed IFP pursuant to 28
 4    U.S.C. § 1915(g). Therefore, he is not eligible to request appointment of counsel pursuant
 5    to 28 U.S.C. § 1915(e)(1).
 6    III.   Motion for Temporary Restraining Order
 7           Finally, Plaintiff also seeks immediate injunctive relief pursuant to Fed. R. Civ. P.
 8    65 preventing the named RJD Defendants, NKSP Wardens Santoro, Gomez “and/or
 9    McClean and Adam,” and unidentified “I.C.C./U.C.C.” members, from “depriv[ing] [him
10    of] medical necessities,” “essential care,” “proper housing,” “nutrition[al] support,”
11    “therapeutic aides,” “in cell therapy,” and other “rehabilit[ative] necessities” he claims to
12    require at NKSP. See ECF No. 9 at 1‒2; ECF No. 13 at 1‒3; 14‒15.
13           First, to the extent Plaintiff seeks a TRO without notice upon an adverse party, he
14    cannot prevail because his submission fails to set out “specific facts in an affidavit or a
15    verified complaint ... [which] clearly show that immediate and irreparable injury, loss, or
16    damage will result ... before the adverse party can be heard in opposition.” Fed. R. Civ. P.
17    65(b)(1)(A); Gomez v. Vernon, 255 F.3d 1118, 1128 (9th Cir. 2001) (“[I]njunctive relief is
18    ‘to be used sparingly, and only in a clear and plain case,’” especially when the court is
19    asked to enjoin the conduct of a state agency) (quoting Rizzo v. Goode, 423 U.S. 362, 378
20    (1976)).
21           Second, a federal district court may issue emergency injunctive relief only if it has
22    personal jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See
23    Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that
24    one “becomes a party officially, and is required to take action in that capacity, only upon
25    service of summons or other authority-asserting measure stating the time within which the
26    party served must appear to defend.”). The court may not attempt to determine the rights
27    of persons not before it. See, e.g., Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229,
28    234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir. 1983). Pursuant to Federal
                                                    8
                                                                               3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.181 Page 9 of 12



 1    Rule of Civil Procedure 65(d)(2), an injunction binds only “the parties to the action,” their
 2    “officers, agents, servants, employees, and attorneys,” and “other persons who are in active
 3    concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C).
 4           Because Plaintiff is not entitled to proceed IFP, he is not entitled to U.S. Marshal
 5    service pursuant to 28 U.S.C. § 1915(d), and he has not filed proof of service on his own.
 6    See Fed. R. Civ. P. 5(d)(1)(B)(i); S.D. Cal. CivLR 5.2. No RJD official named in his
 7    Complaint or NKSP official included in his Motion has been provided actual notice of
 8    either the Complaint or his Motion for TRO. Thus, regardless of merit, the Court cannot
 9    grant Plaintiff injunctive relief because it has no personal jurisdiction over any of the
10    persons he seeks to enjoin. See Fed. R. Civ. P. 65(a)(1), (d)(2); Murphy Bros., Inc., 526
11    U.S. at 350; Zepeda, 753 F.2d at 727-28. A district court has no authority to grant relief in
12    the form of a temporary restraining order or permanent injunction where it has no
13    jurisdiction over the parties. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999)
14    (“Personal jurisdiction, too, is an essential element of the jurisdiction of a district ... court,
15    without which the court is powerless to proceed to an adjudication.”) (citation and internal
16    quotation omitted).
17           Third, to the extent Plaintiff seeks injunctive relief against prison officials at RJD,
18    his request has been mooted by his transfer to NKSP. See Cervantes, 493 F.3d at 1053 n.5
19    (prisoner’s claims for injunctive relief generally become moot upon transfer) (citing
20    Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991) (per curiam) (holding claims for
21    injunctive relief “relating to [a prison’s] policies are moot” when the prisoner has been
22    moved and “he has demonstrated no reasonable expectation of returning to [the offending
23    prison]”)).
24           Finally, “‘[a] plaintiff seeking a preliminary injunction must establish that he is
25    likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
26    preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
27    the public interest.’” Glossip v. Gross, __ U.S. __, 135 S. Ct. 2726, 2736-37 (2015)
28    (quoting Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008)). “The
                                                      9
                                                                                   3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.182 Page 10 of 12



 1     first factor under Winter is the most important—likely success on the merits.” Garcia v.
 2     Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015). In addition, “[u]nder Winter, plaintiffs
 3     must establish that irreparable harm is likely, not just possible, in order to obtain a
 4     preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th
 5     Cir. 2011). “The standard for issuing a temporary restraining order is identical to the
 6     standard for issuing a preliminary injunction.” Lockheed Missile & Space Co., Inc. v.
 7     Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995); see also Stuhlbarg Intern.
 8     Sales Co., Inc. v. John D. Brushy and Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001)
 9     (standards for issuing a TRO are “substantially identical” to those for issuing a preliminary
10     injunction).
11           Plaintiff fails to meet any of these requirements. In fact, his Complaint contains no
12     “short and plain statement of the claim[s] showing that [he] is entitled to relief,” and
13     therefore fails to state any plausible claim upon which § 1983 relief can be granted. See
14     Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). As noted above,
15     Plaintiff seeks to sue a doctor, two wardens and “numerous” unnamed Does at RJD for
16     allegedly failing to “administer effective medical care,” and to “timely warrant” multiple
17     disability improvements, modifications, and services he claims his various ailments and
18     mobility limitations required before he was transferred to NKSP. See Compl. at 2‒18. But
19     Plaintiff fails to connect any named Defendant to any particular incident of wrongdoing or
20     harm. Iqbal, 556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding,
21     is only liable for his or her own misconduct.”). Under Section 1983, a plaintiff bringing an
22     individual capacity claim must demonstrate that each defendant personally participated in
23     the deprivation of his rights. See Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).
24     There must be an actual connection or link between the actions of the defendants and the
25     deprivation allegedly suffered. See Ortez v. Washington Cnty., State of Oregon, 88 F.3d
26     804, 809 (9th Cir. 1996); see also Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)
27     (prison officials may not be held not liable in their individual capacities under § 1983 unless
28     they are alleged to have personally participated in the alleged constitutional violations).
                                                     10
                                                                                 3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.183 Page 11 of 12



 1           Moreover, Plaintiff’s Complaint does not state any plausible constitutional claim for
 2     relief, and is instead comprised of a rambling diatribe of the “many deficiencies in the
 3     CDCR,” “improper placement scheme[s],” and “conspirac[ies] to infringe the rights of the
 4     handicapped” at RJD. See Compl. at 2‒18. “[U]nder the federal rules a complaint is
 5     required … to give [] notice of the claim such that the opposing party may defend himself
 6     or herself effectively.” Starr v. Baca, 652 F.3d 1202, 1212 (9th Cir. 2011). A Complaint
 7     like Plaintiff’s, “which lump[s] together ... multiple defendants in one broad allegation fails
 8     to satisfy [the] notice requirement of Rule 8(a)(2).” Adobe Sys. Inc. v. Blue Source Grp.,
 9     Inc., 125 F. Supp. 3d 945, 964 (N.D. Cal. 2015). “‘While the proper length and level of
10     clarity for a pleading cannot be defined with any great precision,’ Rule 8(a) has ‘been held
11     to be violated by a pleading that was … highly repetitious, or confused, or consisted of
12     incomprehensible rambling.’” Cafasso v. Gen’l Dynamics C4 Systems, Inc., 637 F.3d 1047,
13     1059 (9th Cir. 2011) (quoting 5 Wright & Miller, Fed. Prac. & Proc., § 1217 (3d ed. &
14     Supp. Aug. 2019)); see also Hearns v. San Bernardino Police Dept., 530 F.3d 1124, 1132
15     (9th Cir. 2008) (“[I]t is not the district court’s job to stitch together cognizable claims for
16     relief from [a] wholly deficient pleading.”) (citation omitted); Morrison v. United States,
17     270 F. App’x 514, 515 (9th Cir. 2008) (affirming Rule 8 dismissal of pro se complaint
18     “contain[ing] a confusing array of vague and undeveloped allegations,” and which “did not
19     allege sufficient facts or jurisdictional basis for any federal claim for relief.”).
20           For these reasons, the Court finds Plaintiff has necessarily failed to show, for
21     purposes of justifying preliminary injunctive relief, any likelihood of success on the merits.
22     See Pimental v. Dreyfus, 670 F.3d 1096, 1111 (9th Cir. 2012) (“[A]t an irreducible
23     minimum the moving party must demonstrate a fair chance of success on the merits….”)
24     (internal quotation marks and citation omitted); see also Williams v. Duffy, et al., Case No.
25     18-cv-06921-BLF, 2019 WL 95924, at *3 (N.D. Jan. 3, 2019) (“[Having reached th[e]
26     conclusion [that Plaintiff’s complaint failed to state a claim], the Court need not reach the
27     remainder of the Winter factors.”); Asberry v. Beard, 13cv2573 WQH(JLB), 2014 WL
28     3943459, at *9 (S.D. Cal. Aug. 12, 2014) (denying prisoner’s motion for preliminary
                                                      11
                                                                                   3:20-cv-00755-GPC-RBM
     Case 3:20-cv-00755-GPC-RBM Document 14 Filed 09/09/20 PageID.184 Page 12 of 12



 1     injunction because his complaint was subject to dismissal pursuant to 28 U.S.C.
 2     § 1915(e)(2) and § 1915A, and therefore he had not shown he was “likely to succeed on
 3     the merits” of any claim, that “the balance of equities tip[ped] in his favor,” or the issuance
 4     of an injunction would serve the public interest (citing Winter, 555 U.S. at 20)).
 5     IV.    Conclusion and Orders
 6                 Based on the foregoing, the Court:
 7            1)        DENIES Plaintiff’s Motions to Proceed IFP (ECF No. 7) and to Appoint
 8     Counsel pursuant to 28 U.S.C. § 1915(e)(1) (ECF No. 11) as barred by 28 U.S.C.
 9     § 1915(g);
10            2)        DENIES Plaintiff’s Motion for Temporary Restraining Order (ECF No. 9);
11            3)        DISMISSES this civil action without prejudice based on Plaintiff’s failure to
12     pay the full statutory and administrative $400 civil filing fee required by 28 U.S.C.
13     § 1914(a);
14            4)        CERTIFIES that an IFP appeal of this Order would not be taken in good faith
15     pursuant to 28 U.S.C. § 1915(a)(3); and
16            5)        DIRECTS the Clerk of the Court to enter a judgment of dismissal and to close
17     the file.
18            IT IS SO ORDERED.
19
       Dated: September 9, 2020
20
21
22
23
24
25
26
27
28
                                                        12
                                                                                 3:20-cv-00755-GPC-RBM
